Citation Nr: 1618993	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee and left knee disabilities.  

2.  Entitlement to an increase in a 10 percent rating for a right knee disability for the period prior to November 5, 2010, and for the period since January 1, 2011.  

3.  Entitlement to an increase in a 10 percent rating for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability for the period prior to November 22, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2008 RO decision denied service connection for a right ankle disability (listed as right ankle pain), to include as secondary to service-connected right knee and left ankle disabilities.  

The October 2010 RO decision denied an increase in a 10 percent rating for a right knee disability (traumatic arthritis) and denied an increase in a 10 percent rating for a left knee disability (traumatic arthritis).  

The case was later transferred to the Huntington, West Virginia Regional Office (RO).  

In October 2013, the Board remanded this appeal to schedule the Veteran for a Board videoconference hearing.  In a January 2014 statement, the Veteran cancelled his request for such a hearing.  

In a July 2015 decision, to the RO granted entitlement to a TDIU, effective November 22, 2014.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that entitlement to a TDIU for the period prior to November 22, 2014, is part of the claims for increased ratings on appeal.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last issued a supplemental statement of the case (SSOC) that addressed the issues of entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee and left knee disabilities; entitlement to an increase in a 10 percent rating for a right knee disability for the period prior to November 5, 2010, and for the period since January 1, 2011; and entitlement to an increase in a 10 percent rating for a left knee disability, in May 2013.  The Veteran has also not been issued an SSOC that the addressed the issue of entitlement to a TDIU for the period prior to November 22, 2014.  

Since the most recent SSOC, which was issued in May 2013, additional medical evidence, to specifically include a July 2015 VA knee and lower leg conditions examination report, as well as a July 2015 VA back examination report, which included information as to the Veteran's ankles, were associated with the record.  As such, the Board has no discretion and must remand the appeal for initial RO consideration of the VA examination reports and for preparation of a supplemental statement of the case.  38 C.F.R. 20.1304(c) (2015); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. §§ 19.31, 19.37(a) (2015).  

Accordingly, the case is REMANDED for the following actions:  

Readjudicate the issues of entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee and left knee disabilities; entitlement to an increase in a 10 percent rating for a right knee disability for the period prior to November 5, 2010, and for the period since January 1, 2011; entitlement to an increase in a 10 percent rating for a left knee disability; and entitlement to a TDIU for the period prior to November 22, 2014.  If the benefits sought remain denied, issue an SSOC, which takes into account all evidence submitted since the last statement of the case, to include relevant July 2015 VA examination reports, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

